Angel Oak Funds Trust One Buckhead Plaza | 3060 Peachtree Road NW, Suite 500 | Atlanta, Georgia 30305 February12, 2016 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: Angel Oak Funds Trust (the “Trust”) File Nos. 333-197427 and 811-22980 Ladies and Gentlemen: Transmitted herewith on behalf of the Trust and its series, the Angel Oak Flexible Income Fund (the “Fund”), is a preliminary proxy statement, the definitive version of which will be used to solicit Fund shareholder approval to amend the Fund’s investment policy regarding concentration in an industry or group of industries. If you have any questions or require further information, please contact Michael Barolsky at (414)765-5586 or michael.barolsky@usbank.com. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for the Trust
